Citation Nr: 0900801	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of a right foot injury and 
established a disability rating of 10 percent, effective 
November 30, 2006.

Secondary service connection claims for a bilateral hip 
condition, low back condition, and right leg condition, as 
well as a claim for individual unemployability, have also 
been filed by the veteran.  These claims were denied in an 
April 2008 rating decision and the veteran has not yet filed 
notice of disagreement with this decision.  As such, these 
claims are not before the Board for its consideration.

The veteran appeared before the undersigned for a 
videoconference hearing in November 2008, and a hearing 
transcript has been associated with the claims file.

Upon the request of the veteran at his November 2008 hearing, 
the evidentiary record was held open for 30 days prior to 
this issuance of this decision.


FINDING OF FACT

The veteran's right ankle disability is manifested by 
complaints of pain and X-ray evidence of calcaneal spurs 
without limitation of motion.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for in 
excess of 10 percent for residuals of a right foot injury 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5270, 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007) .  

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded a VA examination and 
a sufficient medical opinion has been obtained.

As the 30 day period in which the evidentiary record was held 
open has expired, the Board may proceed with consideration of 
the veteran's claim.

Residuals of a Right Foot Injury

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court subsequently held that the above 
rule is not applicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection for the veteran's right foot injury 
residuals was granted in a February 2007 rating decision, 
effective November 30, 2006.  A 10 percent disability 
evaluation was assigned, effective the same date.  His 
disability was rated under DC 5271-5010.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2008).

A 10 percent disability rating is warranted for moderate 
limitation of ankle motion, and a 20 percent rating is 
warranted for marked limitation of ankle motion.  38 C.F.R. § 
4.71a, DC 5271.

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees. A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, DC 5270.

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

The veteran fractured his third and fourth metatarsals in 
March 1980 after a track vehicle ran over his right foot.  He 
wore a cast for approximately two months following this 
incident, as well as attended physical therapy to strengthen 
his ankle and foot.  

An October 2006 private treatment record reflects the 
veteran's complaints of aching right foot pain, which he 
described as having its onset within the past year.  Physical 
examination revealed that the veteran's right foot was tender 
over the midfoot and an assessment of likely osteoarthritis 
was made.

A January 2007 VA right foot X-ray was negative for any 
fractures, acute osseous, or articular abnormalities.  The 
joint spaces were maintained, and the soft issues were 
unremarkable.  An early spur formation was noted to be 
projecting from the calcaneus at the insertion of the deep 
plantar fascia and Achilles tendon.

The veteran reported an achy pain in the ball of his right 
foot with activity during a June 2007 VA podiatry 
examination.  Physical examination revealed intact sensation, 
and a low right arch.  A right foot X-ray was 
"unremarkable."  An assessment of bilateral foot pain was 
made.

A May 2008 VA podiatry examination reflects the veteran's 
continued complaints of constant right foot pain as well as 
occasional swelling.  He reported daily painful flare-ups, 
which he treated with Motrin.  He denied using an assistive 
device.  Physical examination revealed pain on palpation to 
the top of his right foot, with reflexes as 2+, and strength 
in the right foot of 5/5.  Right foot dorsiflexion range of 
motion was to 20 degrees, plantar range of motion was to 45 
degrees with no pain and "no DeLuca."  Following an X-ray, 
the examiner provided an impression of right calcaneal spurs 
with prominence of the medial aspect of the navicular bone.

The veteran complained of radiating back pain in a June 2008 
VA rheumatology consultation.  He reported constant pain 
running down his legs, difficulty standing or walking due to 
his knees, and that his knees, feet and ankles would 
occasionally swell.  The examiner attributed the veteran's 
back and leg pain to degenerative disc disease and 
degenerative joint disease, and noted that his knee and foot 
swelling was "likely" gout.

At his November 2008 hearing, the veteran testified that a 
home health aide came to his home and monitored his blood 
pressure and physical condition.  He described being in daily 
pain due to his disabilities.  He also stated that he 
believes he has permanent nerve damage in his foot.

Analysis

The veteran displayed a full range of ankle motion at his May 
2008 VA examination, even with consideration of the 
functional factors outlined in DeLuca.  Although he has 
reported daily flare-ups of pain that he treats with Motrin, 
there have been no findings of additional loss of range of 
motion due to pain, fatigue, weakness, or incoordination upon 
repetitive testing.  The limitation of motion of the 
veteran's right ankle, therefore, more nearly approximates 
moderate than marked.  Accordingly, an increased rating is 
not warranted under DC 5271 for limitation of motion at any 
time during this claims period.

Although the veteran believes he has suffered from permanent 
right foot nerve damage, the competent medical evidence of 
record shows normal strength and intact reflexes.  His 
complaints of pain are contemplated by the 10 percent rating 
under DC 5010.  Hence, a separate evaluation is not warranted 
for neurologic manifestations of the disability.  38 C.F.R. 
§ 4.14 (2008) (evaluation of the same manifestations of 
disability under various diagnostic codes is to be avoided).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.


Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The veteran's disability is manifested mainly by pain.  This 
symptom, as discussed above, is contemplated by the schedular 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Hence, 
the rating criteria adequately describe the veteran's 
symptomatology and referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right foot injury residuals is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


